DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim(s) 1, 3, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weijkamp (US 2015/0336410) in view of Beier et al. (US 2015/0042716).
Regarding claim 1, Weijkamp teaches a method of printing a digital image resulting in an elevated print on a support ([0002]), said elevated print having a surface of varying height, by a printing system configured to 5print a number of pass images on top of each other in a number of passes ([0044]-[0045]), the method comprising the steps of: 
- defining the digital image comprising color data for each pixel of the digital image and height data for indicating a height of each pixel of the digital image ([0023], [0045], [0093]), 
- a raster image processor connected to the printing system rasterizing the digital 10image into a raster image ([0045], [0067]), 
- a digital slicer connected to the printing system deriving from the raster image a number of pass images to be printed on top of each other (digital slicer as raster image processor, [0045]; see also Applicant’s Specification, page 1, ll. 22-23), and 
- printing the pass images on top of each other by applying a number of recording materials on the support ([0045]-[0050], [0062]-[0067]), 
15wherein the method comprises the steps of 
- receiving digital information related to the print order of the recording materials in the pass images for each pixel ([0045]-[0050]) in order to achieve a visual effect (previously recited 
- transferring the digital information to the digital slicer ([0045]-[0050]), 
- deriving from the digital information the print order of the recording materials in the 20pass images for each pixel ([0045]-[0050]), and 
- applying the recording materials for each pixel for each pass image derived by the digital slicer ([0045]-[0050])
- wherein the step of transferring the digital information to the digital slicer comprises the sub-step of the raster image processor receiving the digital information and transferring the digital information unchanged to the digital slicer  ([0045]-[0050]), and 
- wherein the sub-step of the raster image processor transferring the digital information comprises the step of using a spot color image to transfer the digital information unchanged to the digital slicer ([0045]-[0050]).
Notwithstanding that Weijkamp teaches color selection considering visual color properties of deposited layers, e.g., [0026]), the reference does not expressly teach wherein the printing system comprises color channels for color inks (C, M, Y, W, K) and a varnish channel for varnish (V), and wherein the varnish elevation part layer includes varnish and is formed via the varnish channel. However, Beier teaches a system and method of multilayer printing (Abstract), wherein a visual effect is achieved through separate nozzles or channels for color inks and varnish ([0084]). Beier teaches that a CMYK print system may contain a white color applicator which can be used before or during color application ([0082]).  Beier also teaches that the varnish may be used as a covering or protective layer ([0083]).  Beier indicates that the layers of color and varnish may be applied in any order which is deemed correct for the formation of 
Regarding claim 3, Weijkamp teaches wherein the step of transferring the digital information to the digital slicer comprises the sub-step of circumventing the raster image processor (image data already present and, therefore, circumvents the raster image processor, [0093]).  
Regarding claim 7, Weijkamp teaches wherein the step of receiving the digital information comprises the sub-step receiving multiple print orders for different sub-images of the digital image (e.g., multiple image print swaths, [0031], [0045]-[0050]).  
Regarding claim 8, Weijkamp teaches wherein the step of the digital slicer deriving from the raster image a number of pass images to be printed on top of each other, comprises the sub-step of adapting for each sub-image the number of pass images of recording materials ([0031], [0045]-[0050]).
Regarding claim 9, Weijkamp teaches a print system for printing a digital image resulting in an elevated print on a support ([0002]), said elevated print having a surface of varying height, in a number of pass images on top of each other in a number of passes, the print system comprising ([0044]-[0045]):  20

a raster image processor connected to the printing system and configured to rasterize the digital image into a raster image ([0045], [0067]), 
25a digital slicer connected to the printing system and configured to derive from the raster image a number of pass images to be printed on top of each other (digital slicer as raster image processor, [0045]; see also Applicant’s Specification, page 1, ll. 22-23), and 
a print engine configured to print the pass images on top of each other by applying a number of recording materials on the support ([0045]-[0050], [0062]-[0067]), 
wherein the print system is configured 
30- to receive digital information related to the print order of the recording materials in the pass images for each pixel ([0045]-[0050]) in order to achieve a visual effect  (previously recited in canceled claim 2: wherein the digital information determines a visual effect of the elevated print ([0062]-[0067]), 
- to transfer the digital information to the digital slicer ([0045]-[0050]), 
- to derive from the digital information the print order of the recording materials in the pass images for each pixel ([0045]-[0050]), and  
35- to apply the recording materials for each pixel for each pass image derived by theP4091 US00 17 digital slicer ([0045]-[0050])
- wherein the step of transferring the digital information to the digital slicer comprises the sub-step of the raster image processor receiving the digital information and transferring the digital information unchanged to the digital slicer  ([0045]-[0050]), and 

Notwithstanding that Weijkamp teaches color selection considering visual color properties of deposited layers, e.g., [0026]), the reference does not expressly teach wherein the printing system comprises color channels for color inks (C, M, Y, W, K) and a varnish channel for varnish (V), and wherein the varnish elevation part layer includes varnish and is formed via the varnish channel. However, Beier teaches a system and method of multilayer printing (Abstract), wherein a visual effect is achieved through separate nozzles or channels for color inks and varnish ([0084]). Beier teaches that a CMYK print system may contain a white color applicator which can be used before or during color application ([0082]).  Beier also teaches that the varnish may be used as a covering or protective layer ([0083]).  Beier indicates that the layers of color and varnish may be applied in any order which is deemed correct for the formation of the image ([0084]), thus it would be obvious to one of ordinary skill in the art to apply a white layer, varnish layer and color layer in any order, including the claimed order, in the invention of Weijkamp to achieve a desired image. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the color channels in Weijkamp to have a separate varnish channel in order to deposit all required materials in one pass as desired by Beier.
Regarding claim 10, Weijkamp teaches a non-transitory software medium comprising executable program code configured to, when executed, perform the method according to claim 1 (see claims 1 and above).
Regarding claims 11 and 12, white that includes mainly white, and colors that include colors is addressed in the rejection of claims 1 and 9, respectively.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weijkamp in view of Beier et al. as applied to claim 1 above, and further in view of Phillips et al. (U.S. Pat. No. 10,523, 914).
Regarding claim 6, Weijkamp does not expressly teach the limitation wherein the spot color image comprises a URL at which details of the digital information are stored. However, Phillips teaches wherein the spot color image comprises a URL at which details of the digital information are stored (col. 51, ll. 45-46). The references as combined are analogous in the field of storing image information on a Uniform Resource Locator (URL) (col. 51, ll. 27-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the Weijkamp to store digital information on a URL in order to access image data remotely (col. 51, ll. 27-56).

Response to Arguments
Applicant's arguments filed July 7, 2021, have been fully considered but they are not persuasive. As before, Applicant contends that Weijkamp does not state “spot image color.” However, spot image color is defined as a method of specifying and printing colors in which each color is printed with its own ink, and therefore Weijkamp meets this disclosure by deposition of chromatic inks from multiple ink supply systems as discussed above.
Applicant’s amendments with respect to independent claims 1 and 9 are taught by the newly cited reference of Beier.
Applicant also argues that the claimed “visual effect” is different from the cited prior art. However, no special meaning is provided in the Specification to define over the conventional meaning of the term – i.e., that which is otherwise visible. Therefore, the claims do not overcome the prior art. Moreover, as Applicant argues, that “the embodied invention gives more freedom to achieve special effects than the teachings of Weijkamp,” must be expressly set forth in the claim set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745